--------------------------------------------------------------------------------

Exhibit 10.2


OPTION AGREEMENT


THE BOARD OF DIRECTORS of LAPOLLA INDUSTRIES, INC. authorized and approved the
Equity Incentive Plan, as amended ("Plan"). The Plan provides for the grant of
common stock (“Stock”) options (the “Options”) to employees of Company
(“Company”). Unless otherwise provided herein all defined terms shall have the
respective meanings ascribed to them under the Plan.


1.             Grant of Option.  Pursuant to authority granted to it under the
Plan, the Administrator responsible for administering the Plan hereby grants to
Michael T. Adams, as an employee of the Company (“Optionee”) and as of May 18,
2009 ("Grant Date"), 300,000 Options.  Each Option permits you to purchase one
share of Lapolla Industries, Inc.’s common stock, $.01 par value per share
("Shares").


2.             Character of Options.  Pursuant to the Plan, Options granted
herein may be Incentive Stock Options or Non-Qualified Stock Options, or both.
To the extent permitted under the Plan and by law, such Options shall first be
considered Incentive Stock Options.


3.             Exercise Price. The Exercise Price for each Non-Qualified Stock
Option granted herein is $.35 per Share, and exercise price for each Incentive
Stock Option granted herein shall be $.35 per Share.


4.             Exercisability.  The exercisability of the Options granted hereby
is subject to prior vesting and the following criteria and restrictions:


4.1           Vesting Criteria. The Options granted herein will automatically
vest thirty (30) days prior to consummation of a Change in Control (as defined
in Section 11 below).  Once vested, the Options are immediately exercisable.


4.2           Vesting Procedure.  The determination of whether or not a Change
in Control will take place will be made by the full Board of Directors.


5.             Term of Options.  The term of each Option granted herein shall be
for a term of up to six (6) years from the Grant Date, provided, however, that
the term of any Incentive Stock Option granted herein to the Optionee who is at
the time of the grant, a Ten Percent Owner, shall not be exercisable after the
expiration of five (5) years from the Grant Date.


6.             Payment of Exercise Price.  Options represented hereby may be
exercised in whole or in part by delivering to the Company your payment of the
Exercise Price of the Option so exercised (i) in cash, by check or cash
equivalent, (ii) by assignment and tender to the Company of shares of Stock (as
defined in the Plan) owned by the Participant having a Fair Market Value not
less than the exercise price; (iii) by tender to the Company of a written
consent to accept a reduction in the number of shares of Stock to which the
Option relates (“Reduced Number of Shares”), which Reduced Number of Shares,
when ascribed a value, such value shall be equal to the exercise price of the
balance of shares of Stock covered by the Option; (iv) by delivery of a properly
executed notice of exercise together with irrevocable instructions to a broker
providing for the assignment to the Company of the proceeds of a sale or loan
with respect to some or all of the shares being acquired upon the exercise of
the Option (including, without limitation, through an exercise complying with
the provisions of Regulation T as promulgated from time to time by the Board of
Governors of the Federal Reserve System) (a "Cashless Exercise"), (v) by such
other consideration as may be approved by the Committee from time to time to the
extent permitted by applicable law, or (vi) by any combination thereof. The
Company reserves, at any and all times, the right, in the Company's sole and
absolute discretion, to establish, decline to approve or terminate any program
or procedures for the exercise of Options by means of a Cashless Exercise.


7.             Limits on Transfer of Options.  The Option granted herein shall
not be transferable by you otherwise than by will or by the laws of descent and
distribution, except for gifts to family members subject to any specific
limitation concerning such gift by the Administrator in its discretion;
provided, however, that you may designate a beneficiary or beneficiaries to
exercise your rights and receive any Shares purchased with respect to any Option
upon your death.  Each Option shall be exercisable during your lifetime only by
you or, if permissible under applicable law, by your legal representative.  No
Option herein granted or Shares underlying any Option shall be pledged,
alienated, attached or otherwise encumbered, and any purported pledge,
alienation, attachment or encumbrance thereof shall be void and unenforceable
against the Company. Notwithstanding the foregoing, to the extent permitted by
the Administrator, in its discretion, an Option shall be assignable or
transferable subject to the applicable limitations, if any, described in the
General Instructions to Form S-8 Registration Statement under the Securities Act
of 1933, as amended.


8.             Termination of Employment.  If your employment is terminated with
the Company, the Option and any unexercised portion shall be subject to the
provisions below:


(a)            Upon the termination of your employment with the Company, to the
extent not theretofore exercised, your Option shall continue to be valid;
provided, however, that:


(i)            If the Participant shall die while in the employ of the Company
or during the one (1) year period, whichever is applicable, specified in clause
(ii) below and at a time when such Participant was entitled to exercise an
Option as herein provided, the legal representative of such Participant, or such
Person who acquired such Option by bequest or inheritance or by reason of the
death of the Participant, may, not later than fifteen (15) months from the date
of death, exercise such Option, to the extent not theretofore exercised, in
respect of any or all of such number of Shares specified by the Administrator in
such Option; and

 
1

--------------------------------------------------------------------------------

 

(ii)            If the employment of any Participant to whom such Option shall
have been granted shall terminate by reason of the Participant's retirement (at
such age upon such conditions as shall be specified by the Board of Directors),
disability (as described in Section 22(e) of the Code) or dismissal by the
Company other than for cause (as defined below), and while such Participant is
entitled to exercise such Option as herein provided, such Participant shall have
the right to exercise such Option so granted, to the extent not theretofore
exercised, in respect of any or all of such number of Shares as specified by the
Administrator in such Option, at any time up to one (1) year from the date of
termination of the Optionee's employment by reason of retirement or dismissal
other than for cause or disability, provided, that if the Optionee dies within
such twelve (12) month period, subclause (i) above shall apply.


(b)           If you voluntarily terminate your employment, or are discharged
for cause, any Options granted hereunder shall forthwith terminate with respect
to any unexercised portion thereof.


(c)           If any Options granted hereunder shall be exercised by your legal
representative if you should die or become disabled, or by any person who
acquired any Options granted hereunder by bequest or inheritance or by reason of
death of any such person written notice of such exercise shall be accompanied by
a certified copy of letters testamentary or equivalent proof of the right of
such legal representative or other person to exercise such Options.


(d)           For all purposes of the Plan, the term "for cause" shall mean
"cause" as defined in the Plan or your employment agreement with the Company.


9.             Restriction; Securities Exchange Listing. All certificates for
shares delivered upon the exercise of Options granted herein shall be subject to
such stop transfer orders and other restrictions as the Administrator may deem
advisable under the Plan or the rules, regulations and other requirements of the
Securities and Exchange Commission and any applicable federal or state
securities laws, and the Administrator may cause a legend or legends to be
placed on such certificates to make appropriate reference to such restrictions.


10.           Adjustments. If there is any change in the capitalization of the
Company affecting in any manner the number or kind of outstanding shares of
Common Stock of the Company, whether by stock dividend, stock split,
reclassification or recapitalization of such stock, or because the Company has
merged or consolidated with one or more other corporations (and provided the
Option does not thereby terminate pursuant to Section 5 hereof), then the number
and kind of shares then subject to the Option and the price to be paid therefor
shall be appropriately adjusted by the Board of Directors; provided, however,
that in no event shall any such adjustment result in the Company's being
required to sell or issue any fractional shares. Any such adjustment shall be
made without change in the aggregate purchase price applicable to the
unexercised portion of the option, but with an appropriate adjustment to the
price of each Share or other unit of security covered by this Option.


11.           Change in Control.  In the event of a Change in Control (as
defined in the Plan), the surviving, continuing, successor, or purchasing entity
or parent thereof, as the case may be (the "Acquiror"), may, without the consent
of any Participant, either assume the Company's rights and obligations under
outstanding Options or substitute for outstanding Options substantially
equivalent options for the Acquiror's stock. In the event the Acquiror elects
not to assume or substitute for outstanding Options in connection with a Change
in Control, the Committee shall provide that any unexercised and/or unvested
portions of outstanding Options shall be immediately exercisable and vested in
full as of the date thirty (30) days prior to the date of the Change in Control.
The exercise and/or vesting of any Option that was permissible solely by reason
of this Section 11 shall be conditioned upon the consummation of the Change in
Control.  Any Options which are not assumed by the Acquiror in connection with
the Change in Control nor exercised as of the time of consummation of the Change
in Control shall terminate and cease to be outstanding effective as of the time
of consummation of the Change in Control.


12.           Amendment to Options Herein Granted.  The Options granted herein
may not be amended without your consent.


13.           Withholding Taxes.  As provided in the Plan, the Company may
withhold from sums due or to become due to Optionee from the Company an amount
necessary to satisfy its obligation to withhold taxes incurred by reason of the
disposition of the Shares acquired by exercise of the Options in a disqualifying
disposition (within the meaning of Section 421(b) of the Code), or may require
you to reimburse the Company in such amount.


LAPOLLA INDUSTRIES, INC.




 /s/ Douglas J. Kramer, CEO
 
5/19/09
 
Mark Ussery
 
5/19/09
 
Douglas J. Kramer, President and CEO
 
Date
 
Witness
 
Date
                 
OPTIONEE
                                             
 /s/ Michael T. Adams
 
5/19/09
 
Mark Ussery
 
5/19/09
 
Michael T. Adams
 
Date
 
Witness
 
Date
 

 
 
2

--------------------------------------------------------------------------------